              Case 2:20-cr-00208-JAM Document 49 Filed 09/10/21 Page 1 of 2



 1 COSCA LAW CORPORATION
   CHRIS COSCA (SBN 144546)
 2 1007 7th Street, Suite 210
   Sacramento, CA 95814
 3 (916) 440-1010

 4 Attorney for Defendant
   JOHNNIE EARL ROSS, JR.
 5

 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                             2:20-CR-0208-JAM
11                                Plaintiff,               STIPULATION AND ORDER TO
                                                           CONTINUE JUDGMENT AND
12   v.                                                    SENTENCING
13   JOHNNIE EARL ROSS, JR.,
14                                Defendant.
15

16                                             STIPULATION
17          The parties, by and through their counsel of record, hereby stipulate that the sentencing
18
     hearing currently scheduled for September 28, 2021, should be continued to November 2, 2021. A
19
     continuance is necessary because defense counsel has an unavoidable conflict due to a trial in Butte
20
     County, California. The government and probation do not object to this request.
21

22 ///

23 ///

24 ///

25 ///

26
     ///
27
     ///
28
                                                       1
     USA v. ROSS, Stip and Order to Con’t J&S
              Case 2:20-cr-00208-JAM Document 49 Filed 09/10/21 Page 2 of 2



 1 IT IS SO STIPULATED.

 2

 3 DATED:         September 9, 2021             /s/ David Spencer
                                                DAVID SPENCER
 4                                              Assistant United States Attorney
 5

 6
     DATED:       September 9, 2021             /s/ Chris Cosca
 7                                              CHRIS COSCA
                                                Counsel for Defendant
 8                                              JOHNNIE EARL ROSS, JR.
 9

10

11

12
                                                ORDER
13

14 IT IS SO FOUND AND ORDERED.

15

16    Dated: September 9, 2021                   /s/ John A. Mendez
17                                               THE HONORABLE JOHN A. MENDEZ
                                                 UNITED STATES DISTRICT COURT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                    2
     USA v. ROSS, Stip and Order to Con’t J&S
